The bill of complaint in this case rests upon an alleged fraud perpetrated by the County Judge in whose court the estate of Jackson was being administered and which fraud was participated in or made possible by the bank to which it is alleged in the bill that the County Judge was indebted and which benefited by the fraud committed to the extent of taking part if not all of a check drawn by order of the County Judge in favor of the distributee of the estate but which was indorsed by the County Judge in whose hands it was placed for delivery to the distributee and which indorsement in the name of the distributee by the County Judge was without authority of law and the proceeds of such check on such unauthorized and fraudulent indorsement were taken and accepted by the bank in part or full payment of the County Judge's indebtedness to it.
Based upon that alleged fraud perpetrated by the County Judge and the bank the administrator seeks the cancellation of an order made by the County Judge discharging the administrator as such following the commission of the alleged fraud in which bill the beneficiary or distributee, the *Page 479 
widow of Mr. Jackson, the deceased, is joined as party complainant on the theory that the joint fraud of the County Judge and the bank resulted in the fraudulent conversion to their use of the funds in the bank to which she was in law entitled and to which she is entitled to restitution by the bank.
The motion to dismiss the bill was without merit, and was properly overruled as the bill makes a clear case for equitable relief.